Citation Nr: 0024651	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and daughter


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1937 to November 
1945.

A decision by the Board of Veterans' Appeals (Board) in 
January 1999 denied the veteran's claim for service 
connection for a psychiatric disability to include PTSD, on 
the basis that the claim was not well grounded.  In January 
1999, the veteran submitted a motion for reconsideration 
directly to the Board with additional evidence.  In May 1999, 
the Vice-Chairman of the Board denied the veteran's motion 
for reconsideration, and sent the additional evidence to the 
RO to determine whether the veteran's claim warranted 
reopening.  In May 1999, the RO determined that the 
additional evidence submitted was not new and material to 
reopen the claim for service connection for a psychiatric 
disability, to include PTSD.  Testimony of the veteran at a 
hearing in August 1999 was accepted as a notice of 
disagreement, and the RO issued a `statement of the case in 
September 1999.  Correspondence received from the veteran's 
representative in November 1999 is accepted by the Board as a 
substantive appeal, in lieu of VA Form 9.

The matter concerning service connection for schizophrenia 
comes to the Board from an April 1999 RO rating decision that 
denied service connection for that disability.  The veteran 
submitted a notice of disagreement in April 1999, and the RO 
issued a statement of the case in May 1999.  The veteran 
submitted a substantive appeal in May 1999.  The veteran, his 
wife, and his daughter testified at a hearing in August 1999.


FINDINGS OF FACT

1.  In January 1999, the Board denied the veteran's claim for 
service connection for a psychiatric disability to include 
PTSD.

2.  Evidence submitted since the 1999 Board denial of service 
connection for a psychiatric disability is redundant and 
cumulative or duplicative of evidence already submitted, or 
in any case, does not bear directly and substantially on the 
matter at hand, or is not of such significance that it must 
be considered to fairly consider the claim.

3.  The assertion that the veteran has schizophrenia which is 
related to service, is not supported by any medical evidence 
that would render the claim for service connection for that 
disability plausible under the law.


CONCLUSIONS OF LAW

1.  Evidence submitted since the Board's 1999 decision is not 
new and material, and the claim for service connection for a 
psychiatric disability, to include PTSD may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The claim for service connection for schizophrenia is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for a Psychiatric 
Disability, to Include PTSD

A.  Factual Background

The veteran had active service from June 1937 to November 
1945.

Service medical records are unavailable and presumably 
destroyed by fire.

Service department records show that the veteran participated 
in three European Campaigns and led a heavy machine gun squad 
in combat.  The veteran was awarded the Combat Infantry 
Badge, the World War II Victory Medal, and the EAMET Service 
Medal Bronze Star.

The evidence of record at the time of the January 1999 Board 
decision consisted primarily of service personnel records; 
numerous VA and non-VA inpatient and outpatient treatment 
records showing a diagnosis of chronic schizophrenia, as well 
as treatment for a back condition; a 1983 VA outpatient 
treatment record showing a provisional diagnosis of PTSD; a 
1994 statement from the veteran describing stressful events 
in combat; a report of VA examination in 1994, showing no 
diagnosis of PTSD; prior testimony of the veteran in 1995, to 
the effect that he had problems with his nerves in service; a 
report of VA examination in 1997, showing diagnoses of 
schizophrenia and dementia; and testimony of the veteran's 
wife and daughter in 1997, to the effect that the veteran, at 
times, thought that he was still fighting in service and 
would tell his men what to do, and that the veteran had 
nervous attacks.

Evidence submitted since the January 1999 decision of the 
Board includes additional VA and non-VA inpatient and 
outpatient treatment records, showing a diagnosis of 
schizophrenia; state probate court documents, showing that 
the veteran was found to be mentally ill in 1979; and 
additional testimony of the veteran, his wife, and daughter, 
to the effect that the veteran received medical treatment for 
his nerves when he first got out of service, that he has not 
been able to hold a job, and that he continues to receive 
medical treatment about every three months.
 

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).

When the Board denies a claim, the decision is final unless 
new and material evidence is submitted.  Otherwise, no claim 
based upon the same factual basis shall be considered.  See 
38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100 (1999).

The question now presented is whether new and material 
evidence has been submitted since the Board's 1999 decision, 
denying the veteran's claim for service connection for a 
psychiatric disability to include PTSD, to permit reopening 
of the claim.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996); Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  In regard to this 
question, we must first note that the United States Court of 
Appeals for Veterans Claims had previously held that the 
Secretary of Veterans Affairs and, on appeal, the Board, were 
required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether the 
new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  See 
Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 (1999).  In 
addition, Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material-evidence test.  
See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, supra, noting that 
Hodge did not deal with the test for determining whether 
evidence is new, which is a determination separate from 
whether it is material.  See also Anglin v. West, 203 F.3d 
1343, 1346 (Fed. Cir. 2000) ("nothing in Hodge suggests that 
the understanding of 'newness' as embodied in the first prong 
of the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the appellant's to reopen his claim, is that 
which has been submitted since the Board's decision 
addressing this matter in 1999.  

The evidence of record at the time of the 1999 Board decision 
consisted primarily of post-service medical records, reports 
of VA examinations, and testimony by the veteran and his 
family members.  This evidence, in general, failed to show 
that a psychiatric disability began in service or within one 
year following active duty.  Moreover, the evidence failed to 
show a current diagnosis of PTSD, and did not include 
competent medical evidence that the veteran's current 
psychiatric disability was related to any nervous condition 
in service.

Since the 1999 Board decision, the evidence added to the 
record includes outpatient treatment records for 
schizophrenia and state probate court documents showing that 
the veteran was found to be mentally ill in 1979.  This 
evidence does not offer any connection to the veteran's 
active service some 34 years earlier. The Board finds this 
evidence not material because, without such connection, the 
evidence is of no significance in the context of a claim for 
service connection.  Moreover, additional testimony by the 
veteran and his family members as to a continuity of 
symptomatology of a nervous condition since discharge from 
service is largely duplicative of evidence already of record 
or is cumulative in nature; likewise, without medical 
evidence of a relationship between the veteran's current 
psychiatric disability and the post-service continuity of 
symptomatology of a nervous condition, the evidence is 
without probative value.  Under these circumstances, the 
evidence added to the record since the Board's prior denial 
is not "new and material."

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for a 
psychiatric disability, to include PTSD.  The 1999 Board 
decision, denying the veteran's claim for service connection 
for a psychiatric disability to include PTSD, remains final.


II.  Service Connection for Schizophrenia

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The chronicity standard is established by competent evidence 
of the existence of a chronic disease in service or during an 
applicable presumption period, and present manifestations of 
the same chronic disease.  The continuity standard is 
established by medical evidence of a current disability; 
evidence that a condition was noted in service or during a 
presumption period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service continuity of symptomatology.  This type of lay 
evidence, for purposes of well groundedness, will be presumed 
credible when it involves visible symptomatology that is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Id.

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

As a preliminary matter, the Board notes that the veteran's 
service medical records are not available and may have been 
destroyed in a fire at the National Personnel Service Center 
(NPRC).  Moreover, Surgeon General's Office records, morning 
reports, and sick reports are also not available.  The RO has 
made attempts to locate these records, and has notified the 
veteran of the information needed to reconstruct medical 
data.  In that regard, the veteran has submitted lay 
testimony from himself, his wife, and his daughter.  The 
Board notes that it is incumbent upon the VA to afford the 
veteran's claim heightened consideration due to the 
unfortunate loss of his service medical records.  E.g., 
Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, in this case, 
the Board emphasizes that it is not the lack of service 
medical records which results in the veteran's claim being 
not well-grounded, as set forth below, since the veteran's 
assertions (lay evidence) of nervous problems in service are 
presumed to be true and are sufficient to establish an 
incident of service for well-grounded purposes.  Caluza.  
What is missing in this case is medical evidence linking a 
current disability to the incident in service.  

Testimony and statements of the veteran are to the effect 
that, while serving in World War II, he was exposed to 
gunfire from German soldiers. The veteran described one 
incident when he was pinned down facing a machine gun and 
17 German soldiers were killed.  Service department records 
show that the veteran was awarded the Combat Infantryman 
Badge.  This award denotes the veteran's individual 
participation in combat.  In light of this evidence, the 
veteran's testimony as to his having problems with his nerves 
in service is accepted as correct in the absence of evidence 
to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  For 
purposes of well-groundedness, the evidence is sufficient to 
establish an incident of a nervous condition in service.  

Lay statements of record from family members of the veteran 
are to the effect that the veteran did not have any health 
problems prior to his military service, but that he has 
suffered from problems with his nerves since his military 
discharge.  The veteran also testified that his nervous 
condition continued after service, and that he continues to 
receive medical treatment about every three months.  Both the 
veteran and his wife testified that medical treatment was 
sought for the veteran's nervous condition within a year of 
the veteran's discharge from service, but those medical 
records are no longer available.  Post-service medical 
records show that the veteran's first psychiatric hospital 
admission was in 1970, and that the veteran was diagnosed 
with schizophrenia, chronic, in the late 1970's.

For purposes of well groundedness, the veteran's testimony 
and statements are presumed to be credible.  At the same 
time, however, he is not competent to provide a medical 
diagnosis of his condition, or to credibly opine as to the 
etiology of any current psychiatric disability.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  While post-service medical records 
do show diagnoses of schizophrenia from the late 1970's, the 
Board notes that there is no competent (medical) evidence in 
the claims folder that links any present manifestations of 
schizophrenia to service.  A claim is not well grounded where 
there is no medical evidence showing a nexus between a 
current disability and service.  Caluza, 7 Vet. App. 498.

Under the circumstances described above, and since the 
evidence of record also fails to show manifestations of 
schizophrenia to a degree of 10 percent disabling within one 
year from the date of termination of active service as would 
permit an award of service connection under 38 C.F.R. 
§§ 3.307, 3.309 (1999), a basis upon which to conclude that a 
well grounded claim for service connection for schizophrenia 
has not been presented.  

The veteran is advised that he may reopen the claim for 
service connection for schizophrenia at any time by notifying 
the RO of such an intention and submitting supporting 
evidence.  An example of supporting evidence is a medical 
opinion that links the claimed disorder to service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).






ORDER

New and material evidence has not been presented to reopen a 
claim for a psychiatric disability to include PTSD, and the 
appeal is denied.

Service connection for schizophrenia is denied.



		
	MICHAEL E. KILCOYNE 
	Acting Member, Board of Veterans' Appeals



 

